                Case 20-11602-BLS        Doc 7-2     Filed 06/19/20    Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 FACTOM, INC.,                                     Case No. 20-11602 (BLS)
                                                    Re: D.I. _____
                         Debtor.

                          ORDER AUTHORIZING DEBTOR TO PAY
                           PREMIUM FINANCING OBLIGATIONS

          Upon the Debtor’s motion for an order authorizing it to pay all obligations under the

premium financing agreement annexed thereto (“Agreement”), pursuant to Bankruptcy Code

section 105(a); now, therefore, it is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the Debtor is authorized to pay amounts due under the Agreement; and it

is further

          ORDERED, that notwithstanding the provisions of any Federal Rule of Bankruptcy

Procedure, the terms of this Order shall be immediately effective.
